DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Hartman on 11/08/2021.

The application has been amended as follows: 
Withdrawn claim 12 is canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
QUIS et al., one of the closest prior art of record, fails to teach wherein a content of ethyl butyrate ranges from 0.2 wt% to 5 wt% based on the total weight of the resin. 
QUIS teaches QUIS teaches a low-odor, polymerizable, cold-curing (meth)acrylate composition for floor coatings exhibiting low health hazards during application and consisting of (A) 50-100 wt% of meth(acrylate) (Abstract; [0038-0080] and component (E2) a filler and/or pigment [0119-0121] (Component A reads on a) of the present invention). The low-odor floor coatings can be obtained by application and curing of a polymerizable, cold-curing (meth)acrylate system at temperatures of -10 to oC [0131]. The coatings can be applied to solid substrates including asphalt, asphalt-concrete mixtures, cast bitumen, concrete, plaster floor, ceramic tiles, a metal such as aluminum, as well as wood [0132]. QUIS is silent to the composition comprising ethyl butyrate which does not satisfy the claim limitations of the present invention. Therefore, QUIS does not disclose or render obvious the present invention.

RONVAK, one of the closest prior of record, fails to teach wherein a content of ethyl butyrate ranges from 0.2 wt% to 5 wt% based on the total weight of the resin.
RONVAK teaches a composition comprising (A) an odor-emitting hydrocarbon hydrocarbonaceous material and (B) an odor suppressing amount of aldehyde or a ketone, and a carboxylic acid ester (also known as an odor suppressant)(Abstract; (Col. 1, lines 51-56)). Component (A) is asphalt material which is useful for paving applications including asphalt coating compositions  (Col. 2, lines 36 to Col. 3, lines 1-3 and Col. 3, lines 66 to Col. 4, lines 1-3). Component (B) comprises ethyl butyrate, component (B) reduces and eliminates the odor characteristic of odor-emitting hydrocarbonaceous materials such as hot or molten asphalt and middle distillate fuels. The odor reduction or elimination results from a reduction or elimination in the emissions of volatile hydrocarbon materials in the hydrocarbonaceous material (Col. 7, lines 14-23; Example 1, Col. 7, lines 30-45; and Claim 25). The amount of component (B) ethyl butyrate is 10 wt% (Example 1) which does not satisfy the claim limitations of the present invention. Therefore, RONVAK does not disclose or render obvious the present invention. 

RONYAK, one of the closest prior art of record, fails to teach wherein a content of ethyl butyrate ranges from 0.2 wt% to 5 wt% based on the total weight of the resin.
RONYAK ‘207 teaches a composition comprising (A) an odor-emitting hydrocarbon hydrocarbonaceous material and (B) an odor suppressing amount of aldehyde or a ketone, and a carboxylic acid ester (also . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763